DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-21 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-13, 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koh et al. (US PGPub US 2019/0213953 A1), hereby referred to as “Koh” in view of Agrawal et al. (US Patent 10,217,195 B1), hereby referred to as “Agarwal”. 
Consider Claims 1, 9, and 15.
Koh teaches: 
1. A method to control a light source in structured light imaging associated with a target, comprising: / 9. A non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computing system, causes the processor to perform a method to control a light source in structured light imaging associated with a target, the method comprising: / 15. An apparatus configured to control a light source in structured light imaging associated with a target, comprising: a processor; and a non-transitory computer-readable storage medium storing instructions, which in response to execution by the processor, cause the processor to: (Koh: abstract, A luminance control circuit of a display device includes a target luminance gain calculator calculating a target luminance gain based on an average luminance of a first image signal when the first image signal is determined to be a still image, an output luminance gain calculator calculating an output luminance gain based on a previous output luminance gain of a previous frame and the target luminance gain of a present frame, and a luminance scaler outputting a second image signal obtained by changing a luminance of the first image signal based on the output luminance gain. Figure 1, [0035] Referring to FIG. 1, the display device 100 includes a display panel 110 and a driving circuit 105. [0036]-[0037], [0043] Referring to FIG. 2, the timing controller 120 includes an image signal processing circuit 210 and a control signal generating circuit 220.)
1. obtaining two-dimensional image information and depth information of an image including the target and a scene associated with the target; / 9. obtaining two-dimensional image information and depth information of an image including the target and a scene associated with the target; / 15. obtain two-dimensional image information and depth information of an image including the target and a scene associated with the target; (Koh: Figure 1, [0038] The driving circuit 105 receives an input image signal RGB and provides data signals corresponding to an
output image signal RGB' to the pixels PX through the data lines DLl to DLm of the display panel 110 to display an image through the pixels PX. [0039] The driving circuit 105 includes a timing controller 120, a gate driver 130, and a data driver 140. The timing controller 120 receives the input image signal RGB and controls signals CTRL from an external source (not shown).)
1. obtaining a weighted average pixel luminance (APL) based on a first pixel luminance and target pixel luminance; / 9. obtaining a weighted average pixel luminance (APL) based on a first pixel luminance and target pixel luminance; / 15. obtain a weighted average pixel luminance (APL) based on a first pixel luminance and target pixel luminance; (Koh: [0010] The luminance control circuit further includes a luminance gain storage unit to store the previous output luminance gain. [0011] The output luminance gain (OLG) is obtained based on equation OLG=decay weight (DW)xTLG-(1-DW)xPLG, and the decay weight (OW) is obtained based on equation DW=IPLG-TLGlxDR+DB. The "PLG" denotes the previous output luminance gain, the "TLG" denotes the target luminance gain, the "DR" denotes a decay rate, and the "DB" denotes a decay bias. The "PLG", the "TLG", the "DR", and the "DB" satisfy respectively relations of PLGsl, TLGsl, DR<l , and DB<l. [0061]-[0073])
1. and controlling the light source based on the weighted APL. / 9. and controlling the light source based on the weighted APL. / 15. and control the light source based on the weighted APL. (Koh: [0061] The output luminance gain calculator 324 calculates the output luminance gain OLG based on a previous output luminance gain PLG of the previous frame and the target luminance gain TLG of the present frame. (0062] The luminance gain storage unit 325 stores the target luminance gain TLG of the present frame and provides the previous output luminance gain PLG of the previous frame to the output luminance gain calculator 324.[0063]-[0073], Figures 4-5, [0069] The luminance scaler 326 outputs the second image signal RGB2 obtained by changing the luminance of the first image signal RGBl based on the output luminance gain OLG [0070] The luminance scaler 326 calculates the second image signal RGB2 by the following Equation 4. RGB2~RGB1 *OLG Equation 4 [0071] Accordingly, when the first image signal RGB l is determined to be a still image, the luminance control circuit 320 may output the second image signal RGB2 that has luminance decreasing gradually over several frames)
Koh does not teach the following features: 
-; obtaining depth information of an image including the target and a scene associated with the target
-; calculating a first average pixel luminance (APL) associated with the first set of pixels based on a first set of the depth information and a total APL associated with the first set of pixels and a second set of pixels based on a second set of the depth information
Agarwal teaches: 
1. A method to control a light source in structured light imaging associated with a target, comprising: / 9. A non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computing system, causes the processor to perform a method to control a light source in structured light imaging associated with a target, the method comprising: / 15. An apparatus configured to control a light source in structured light imaging associated with a target, comprising: a processor; and a non-transitory computer-readable storage medium storing instructions, which in response to execution by the processor, cause the processor to: (Agarwal: abstract, column 3 lines 20-67, FIG. 1B is a diagram showing an example environment 100 of an image capture device 116, arranged in accordance with various aspects of the present disclosure. In various examples, the environment 100 may comprise image capture device 116. In various examples, image capture device 116 may be effective to capture an image of a subject 110. Figures 1A-1B)
1. obtaining two-dimensional image information and depth information of an image including the target and a scene associated with the target; / 9. obtaining two-dimensional image information and depth information of an image including the target and a scene associated with the target; / 15. obtain two-dimensional image information and depth information of an image including the target and a scene associated with the target; (Agarwal: column 3 lines 46-67, Image capture device 116 may include, for example, a digital camera module 144. The digital camera module 144 may comprise any suitable type of image sensor device or devices, such as a charge coupled device (CCD) and/or a complementary metal-oxide semiconductor (CMOS) sensor effective to capture image data from environment 100)
1. associating the depth information with pixels of the image; / 9. associating the depth information with pixels of the image; / 15. associate the depth information with pixels of the image; select a first set of pixels of the pixels based on a first set of the depth information; (Agarwal: column 4 lines 1-10, Image capture device 116 may further comprise a depth sensor 146. Depth sensor 146 may comprise, for example, an infrared projector 152 or any other infrared light source and an infrared sensor 154. Depth sensor 146 may be configured in communication with processor 148 and memory 150 of image capture device 116. Processor 148 may execute instructions stored in memory 150 to control infrared projector 152 to emit one or more patterns of structured infrared light. Column 4 lines 11-47, Figures 1A-1B)
1. selecting a first set of pixels of the pixels based on a first set of the depth information; / 9. selecting a first set of pixels of the pixels based on a first set of the depth information;
1. selecting a second set of pixels of the pixels based on a second set of the depth information; / 9. selecting a second set of pixels of the image based on a second set of the depth information; / 15. select a second set of pixels of the pixels based on a second set of the depth information; (Agarwal: column 4 lines 32-63, Figure 1B, As described in further detail below, depth data may be used to automatically segment image data representing various items in environment 100 from image data representing other items in environment 100. For example, depth data may be used to segment image data representing a human from image data representing portions of a room in which the human is standing. In some other examples, depth data may be used to segment image data representing an object held in front of a human from the image data representing the human. In various cases, the depth data may allow for a coarse segmentation of image data from other, background image data. As described in further detail below, color image data captured by digital camera module 144 may be used to refine and improve the coarse segmentation of image data performed using the depth data from depth sensor 146)
1. calculating a first average pixel luminance (APL) associated with the first set of pixels and a total APL associated with the first set of pixels and the second set of pixels; / 9. calculating a first average pixel luminance (APL) associated with the first set of pixels and a total APL associated with the first set of pixels and the second set of pixels; / 15. calculate a first average pixel luminance (APL) associated with the first set of pixels and a total APL associated with the first set of pixels and the second set of pixels; (Agarwal: column 3 lines 1-8, In various examples, the a value of a low pass filter (such as a Gaussian filter) may relate to the size of a region of contiguous pixels used to generate a weighted average to be used as the new value for a pixel (e.g., the pixel being "blurred"). In general, the larger the blur value b,, the larger the neighborhood of pixels used to generate the weighted average for a pixel to be blurred. Column 10 lines 9-16, As described in further detail below, a bokeh effect engine 360 may be effective to detect regions of pixels in the RGB image 402 with an average luminance that is higher than the average luminance of a local neighborhood of pixels. The bokeh effect engine 360 may be further effective to apply a disk-shaped blur to such high luminance regions of pixels and may apply a disk-shaped filter to the regions to produce a bokeh effect in the RGB image data.)
1. obtaining a weighted APL based on the first APL and the total APL; / 9. obtaining a weighted APL based on the first APL and the total APL; / 15. obtain a weighted APL based on the first APL and the total APL; (Agarwal: column 16 lines 30-63, Figures 1B, 4; The depth image Z(x) may be denoised using a median filter. Small holes (e.g., clusters of pixels with no depth information) may be filled via guided interpolation using the IR image. In some examples, small holes may be selected for filling based on the size of the holes. For example, clusters of depth holes that have no dimensions greater than 15 pixels in length may be considered a small hole and may be filled using guided interpolation techniques described herein. The guided interpolation filling technique may be formulated as a weighted Poisson equation on a 4-connected graph. The weight between two neighboring unknown depth pixels is derived using the difference in the corresponding IR values.)
1. and controlling the output based on the weighted APL. / 9. and controlling the output based on the weighted APL. / 15. and control the output based on the weighted APL. (Agarwal: column 25 lines 28-67, Rendering of Output Image In some examples, a small area surrounding the feet of a subject may be assigned as foreground to avoid segmenting out (e.g., labeling as background) the feet of the subject. For example, two-dimensional image data of the subject's feet may be identified in the RGB image data and may be projected onto the ground plane to avoid cutting off the subject's feet in the segmented image data (e.g., the image data encoded as foreground after segmentation).)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the teachings of Koh with the teachings of Agarwal as they are both directed towards the realm of leveraging luminance control in depth-based image analysis. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to leverage Koh’s method and system for luminance control and use it in the depth image analysis and processing as proposed by Agarwal as a mechanism for overall improvement of target detection and object recognition. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Koh, while the teaching of Agarwal continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of improving the overall outcome for target detection in depth-based image analysis. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Consider Claim 2.
The combination of Koh and Agarwal teaches: 2. The method of claim 1, wherein the first set of pixels and the second set of pixels exclude any pixel corresponding to a zero distance included in the depth information. (Agarwal: column 22 lines 3-35, In various examples, the hair prior may only be defined for pixels with no depth values (e.g., depth values equaling zero). Pixels having valid depth values are classified in previous stages (e.g., see Conditional Classification of Valid Depth Blobs, above). Image 504 in FIG. 5 depicts an example image after use of the hair prior described above.)

Consider Claims 3, and 10.
The combination of Koh and Agarwal teaches:
3. The method of claim 1, wherein the depth information includes distances of various points of the targets and in the scene to a depth sensor configured to obtain the depth information. / 10. The non-transitory computer-readable storage medium of claim 9, wherein the depth information includes distances of various points of the targets and in the scene to a depth sensor configured to obtain the depth information. (Agarwal: column 17 lines 65-67, column 18 lines 1-65, background blobs may be identified based on the average depth value of the blob exceeding a high distance threshold. In some examples, the high distance threshold may relate to a typical distance between a lens of image capture device 116 and a subject (e.g., subject 110 depicted in FIG. 1B). Similarly, in at least some examples, blobs with average depth values that are below a low distance threshold…. In some examples, subjects may often be positioned within a certain distance of image capture device 116. Blobs may be identified as "obvious background blobs" when the average depth value of pixels of the blob far exceeds the average distance of the subject in a particular configuration of image capture device 116. Additionally, a comprehensive distance D may be calculated for each blob. The blob with the lowest comprehensive distance D may be selected as the main blob. In various examples, D may be calculated only for candidate blobs that satisfy the size and central location requirements described above in order to reduce latency and computational complexity The comprehensive distance D may be given by the 50 heuristic formula: D=rx *ry *r2 *rsize as presented in column 18 lines 52-65.)

Consider Claims 4, and 11.
The combination of Koh and Agarwal teaches:
4. The method of claim 3, further comprising ranking the distances from a minimum distance to a maximum distance. / 11. The non-transitory computer-readable storage medium of claim 10, that includes additional instructions which, in response to execution by the processor, causes the processor to, rank the distances from a minimum distance to a maximum distance. (Examiner Note: the use of k-nearest neighbors, as well as the selection of features based on intrinsic characteristics which undergo a ranking operation (largest smallest) obviate the claimed features. Agarwal: column 18 lines 42-67, Additionally, a comprehensive distance D may be calculated for each blob. The blob with the lowest comprehensive distance D may be selected as the main blob. In various examples, D may be calculated only for candidate blobs that satisfy the size and central location requirements described above in order to reduce latency and computational complexity The comprehensive distance D may be given by the 50 heuristic formula: D=rx *ry *r2 *rsize as presented in column 18 lines 52-65. column 19 lines 1-25,The blob with the smallest comprehensive distance D may be selected as the main blob. Intuitively, it may be desirable to select the blob as the target object or "main blob" that includes one or more desired characteristics. For example, desired characteristics of the target object or main blob may include the blob which is largest in size, closest to the image capture device 116, located in a near central point in the image frame, not entirely disposed close to the ground (as the subject is unlikely to be entirely close to the ground), etc. As such, intrinsic features may be developed for selecting the main blob based on these desired characteristics. Training data may be used to derive shape features ( e.g., Hu moments, central moments) for positive and negative user/subject blobs. Derived shape features may be stored in a database in memory 150. During the main blob selection, K nearest neighbors within the feature database are found for each blob. The average distance between each blob and the shape feature is computed in the feature space. A cost function combining the distance of shape features and weighted intrinsic features is generated. The cost function is used to determine the blob that has the minimum cost. Weights in the feature space may be tuned using available training data.)

Consider Claims 5, and 12.
The combination of Koh and Agarwal teaches:
5. The method of claim 4, wherein the first set of depth information includes a first set of the distances being lower ranked among the distances. /6. The method of claim 5, wherein the first set of pixels are selected based on the first set of the distances being lower ranked among the distances. / 12. The non-transitory computer-readable storage medium of claim 11, wherein the first set of depth information includes a first set of the distances being lower ranked among the distances. (Examiner Note: the use of k-nearest neighbors, as well as the selection of features based on intrinsic characteristics which undergo a ranking operation (largest smallest) obviate the claimed features. Agarwal: column 18 lines 42-67, Additionally, a comprehensive distance D may be calculated for each blob. The blob with the lowest comprehensive distance D may be selected as the main blob. In various examples, D may be calculated only for candidate blobs that satisfy the size and central location requirements described above in order to reduce latency and computational complexity The comprehensive distance D may be given by the 50 heuristic formula: D=rx *ry *r2 *rsize as presented in column 18 lines 52-65. column 19 lines 1-25,The blob with the smallest comprehensive distance D may be selected as the main blob. Intuitively, it may be desirable to select the blob as the target object or "main blob" that includes one or more desired characteristics. For example, desired characteristics of the target object or main blob may include the blob which is largest in size, closest to the image capture device 116, located in a near central point in the image frame, not entirely disposed close to the ground (as the subject is unlikely to be entirely close to the ground), etc. As such, intrinsic features may be developed for selecting the main blob based on these desired characteristics. Training data may be used to derive shape features ( e.g., Hu moments, central moments) for positive and negative user/subject blobs. Derived shape features may be stored in a database in memory 150. During the main blob selection, K nearest neighbors within the feature database are found for each blob. The average distance between each blob and the shape feature is computed in the feature space. A cost function combining the distance of shape features and weighted intrinsic features is generated. The cost function is used to determine the blob that has the minimum cost. Weights in the feature space may be tuned using available training data.)

Consider Claims 7, 13, and 20.
The combination of Koh and Agarwal teaches:
7. The method of claim 1, further comprising updating the first set of pixels and the second set of pixels in response to the image further including another target. / 13. The non-transitory computer-readable storage medium of claim 9 that includes additional instructions which, in response to execution by the processor, causes the processor to, update the first set of pixels and the second set of pixels in response to the image further including another target. / 20. The apparatus of claim 15, wherein the processor is further configured to update the first set of pixels and the second set of pixels in response to the image further including another target. (Examiner Note: the use of k-nearest neighbors, as well as the selection of features based on intrinsic characteristics which undergo a ranking operation (largest smallest) obviate the claimed features. Agarwal: column 18 lines 42-67, Additionally, a comprehensive distance D may be calculated for each blob. The blob with the lowest comprehensive distance D may be selected as the main blob. In various examples, D may be calculated only for candidate blobs that satisfy the size and central location requirements described above in order to reduce latency and computational complexity The comprehensive distance D may be given by the 50 heuristic formula: D=rx *ry *r2 *rsize as presented in column 18 lines 52-65. column 19 lines 1-25,The blob with the smallest comprehensive distance D may be selected as the main blob. Intuitively, it may be desirable to select the blob as the target object or "main blob" that includes one or more desired characteristics. For example, desired characteristics of the target object or main blob may include the blob which is largest in size, closest to the image capture device 116, located in a near central point in the image frame, not entirely disposed close to the ground (as the subject is unlikely to be entirely close to the ground), etc. As such, intrinsic features may be developed for selecting the main blob based on these desired characteristics. Training data may be used to derive shape features ( e.g., Hu moments, central moments) for positive and negative user/subject blobs. Derived shape features may be stored in a database in memory 150. During the main blob selection, K nearest neighbors within the feature database are found for each blob. The average distance between each blob and the shape feature is computed in the feature space. A cost function combining the distance of shape features and weighted intrinsic features is generated. The cost function is used to determine the blob that has the minimum cost. Weights in the feature space may be tuned using available training data.)

Consider Claims 8, 14, and 21.
The combination of Koh and Agarwal teaches:

Consider Claims 16-19.
The combination of Koh and Agarwal teaches:
16. The apparatus of claim 15, wherein the depth information includes distances of various points of the targets and in the scene to a depth sensor configured to obtain the depth information. / 17. The apparatus of claim 16, wherein the processor is further configured to rank the distances from a minimum distance to a maximum distance. / 18. The apparatus of claim 17 wherein the first set of depth information includes a first set of the distances being lower ranked among the distances. / 19. The apparatus of claim 18, wherein the first set of pixels are selected based on the first set of the distances being lower ranked among the distances. (Examiner Note: the use of k-nearest neighbors, as well as the selection of features based on intrinsic characteristics which undergo a ranking operation (largest smallest) obviate the claimed features. Agarwal: column 18 lines 42-67, Additionally, a comprehensive distance D may be calculated for each blob. The blob with the lowest comprehensive distance D may be selected as the main blob. In various examples, D may be calculated only for candidate blobs that satisfy the size and central location requirements described above in order to reduce latency and computational complexity The comprehensive distance D may be given by the 50 heuristic formula: D=rx *ry *r2 *rsize as presented in column 18 lines 52-65. column 19 lines 1-25,The blob with the smallest comprehensive distance D may be selected as the main blob. Intuitively, it may be desirable to select the blob as the target object or "main blob" that includes one or more desired characteristics. For example, desired characteristics of the target object or main blob may include the blob which is largest in size, closest to the image capture device 116, located in a near central point in the image frame, not entirely disposed close to the ground (as the subject is unlikely to be entirely close to the ground), etc. As such, intrinsic features may be developed for selecting the main blob based on these desired characteristics. Training data may be used to derive shape features ( e.g., Hu moments, central moments) for positive and negative user/subject blobs. Derived shape features may be stored in a database in memory 150. During the main blob selection, K nearest neighbors within the feature database are found for each blob. The average distance between each blob and the shape feature is computed in the feature space. A cost function combining the distance of shape features and weighted intrinsic features is generated. The cost function is used to determine the blob that has the minimum cost. Weights in the feature space may be tuned using available training data. Koh: (0057] The target luminance gain calculator 322 calculates the target luminance gain TLG that is used to determine the amount of reduction on the luminance of the first image signal RGBl based on the average luminance APL when the still image flag signal S from the still image determination unit 321 is at the first level. As the average luminance APL becomes higher (i.e., as the luminance of the display image becomes higher), the thin film transistors in the display panel 110 may be subjected to higher level of stress. Accordingly, the target luminance gain calculator 322 is implemented to calculate the target luminance gain TLG such that the amount of luminance reduction increases as the average luminance APL becomes higher. [0058] The target luminance gain TLG calculated by the target luminance gain calculator 322 may be obtained by the following Equation 2.)

Allowable Subject Matter
Claims 8, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the method of Claim 8, the medium of Claim 14 or apparatus of Claim 21 which comprises the following limitations: 
8. The method of claim 7, further comprising recalculating the first APL and the total APL, obtaining another weighted APL based on the recalculated first APL and the total APL and controlling the light source based on the another weighted APL. 
14. The non-transitory computer-readable storage medium of claim 13 that includes additional instructions which, in response to execution by the processor, causes the processor to, recalculate the first APL and the total APL, obtain another weighted APL based on the recalculated first APL and the total APL and control the light source based on the another weighted APL. 
21. The apparatus of claim 20, wherein the processor is further configured to recalculate the first APL and the total APL, obtain another weighted APL based on the recalculated first APL and the total APL and control the light source based on the another weighted APL.


Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    202
    1069
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

November 29, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662